Citation Nr: 0527093	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  96-49 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
headaches as a residual of a head injury prior to August 25, 
1997.  

2.  Entitlement to an evaluation in excess of 30 percent for 
headaches as a residual of a head injury from August 25, 
1997, to July 31, 2000.  

3.  Restoration of the 30 percent evaluation for service-
connected headaches as a residual of a head injury, effective 
August 1, 2000.  

4.  Entitlement to an evaluation in excess of 10 percent for 
headaches as a residual of a head injury from August 1, 2000.  

(The hemorrhoid issues of entitlement to a compensable 
evaluation prior to December 1, 2003, and to an evaluation in 
excess of 10 percent from December 1, 2003, which were 
remanded by the Board in July 2004, are not addressed in this 
decision and remain in appellate status.)  




REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1955 to May 1957, 
as well as additional periods of active duty for training in 
the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO denied the 
appellant's claim seeking an evaluation in excess of 10 
percent for headaches.  The appellant disagreed and this 
appeal ensued.  

In a March 1998 rating decision, the RO increased the 
evaluation assigned to 30 percent effective August 25, 1997.  
In a May 2000 rating decision, the RO reduced the evaluation 
again to 10 percent disabling effective August 1, 2000.  In a 
series of statements, the appellant expressed disagreement 
with the reduction.  The appellant presumably seeks the 
maximum benefit allowed by law and has not clearly expressed 
an intent to limit his appeal.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).  Therefore, the issues for appellate review 
are as styled on the title page of this decision.  

In a July 2004 decision, the Board denied the claims on 
appeal and remanded a claim for an increased evaluation for 
service-connected hemorrhoids.  The appellant sought review 
of this agency decision before the United States Court of 
Appeals for Veterans Claims (Court).  By a January 2005 
Order, the Court accepted a Joint Motion for Remand of the 
parties to the litigation, vacated the Board's decision 
(though not the Board's remand action), and remanded the case 
to the Board for further appellate adjudication.  


FINDINGS OF FACT

1.  Prior to August 25, 1997, the service-connected headache 
disability was not manifested by symptomatology analogous to 
characteristic prostrating attacks averaging one in two 
months, using the criteria for migraine headaches.  

2.  From August 25, 1997, to July 31, 2000, the service-
connected headache disability was not manifested by 
symptomatology analogous to characteristic prostrating 
attacks averaging once per month or more, using the criteria 
for migraine headaches.  

3.  In a February 2000 rating decision, the RO proposed 
reduction of the evaluation assigned to a service-connected 
headache disability, from 30 percent to 10 percent disabling, 
using the criteria for brain disease due to trauma.  

4.  In a May 2000 rating decision, the RO reduced the rating 
for the service-connected headache disability from 30 to 10 
percent disabling, effective August 1, 2000, using the 
criteria for brain disease due to trauma.  

5.  From August 1, 2000, the service-connected headache 
disability was manifested by not more than purely subjective 
complaints of headaches due to brain trauma.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for headaches as a residual of a head injury prior to August 
25, 1997, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 
8100 (1997).  

2.  The criteria for an evaluation in excess of 30 percent 
for headaches as a residual of a head injury from August 25, 
1997, to July 31, 2000, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8100 (2000).  

3.  The criteria for restoration of the 30 percent rating for 
service-connected headaches as a residual of a head injury 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105(e), 4.1, 4.2, 4.10, 4.124a, Diagnostic Codes 
8100, 8045-9304 (2004).  

4.  The criteria for an evaluation in excess of 10 percent 
for headaches as a residual of a head injury from August 1, 
2000, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Codes 8045, 
9304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

By an October 1994 decision, the Board granted the 
appellant's claim for service connection of chronic headaches 
as a residual of a head injury.  He had suffered a head 
injury in 1988 while on a period of active duty for training.  
As discussed in the Introduction to this decision, the RO 
established a 10 percent evaluation prior to August 25, 1997.  
It based that evaluation on the criteria of Diagnostic Code 
8100.  See 38 C.F.R. § 4.124a (2004).  Thereafter, through 
July 31, 2000, the RO raised the evaluation to 30 percent 
disabling, also based on the criteria of Diagnostic Code 
8100.  In this decision, the Board will address whether the 
evidence supports higher evaluations during these periods.  

Effective from August 1, 2000, the RO reduced the evaluation 
to 10 percent disabling using the criteria of Diagnostic Code 
8045 for brain disease due to trauma and Diagnostic Code 9304 
for dementia due to head trauma.  In this decision, the Board 
will address the propriety of the reduction.  Regardless of 
whether the reduction is sustained or the former evaluation 
is restored, the Board will then determine whether the 
evidence supports a higher evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

A.  Increased Evaluation for Headaches prior to August 25, 
1997

The RO has assigned a 10 percent evaluation through August 
25, 1997, for the headache disability using the criteria of 
Diagnostic Code 8100, which is assigned for migraine with 
characteristic prostrating attacks averaging one in two 
months over the previous several months.  (Less frequent 
attacks warrant a noncompensable evaluation.)  A 30 percent 
evaluation is assigned for migraine with characteristic 
prostrating attacks occurring on an average once a month over 
the previous several months.  A 50 percent evaluation is 
warranted for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a (2004).  

The evidence of record relevant to this period does not 
indicate the appellant's headaches had migraine 
characteristics, though the use of the diagnostic criteria 
appears to be an analogous rating.  See 38 C.F.R. § 4.20 
(2004).  The appellant's spouse provided a journal of the 
appellant's symptoms from September to November 1995.  The 
entries in this journal indicated on September 13th that the 
appellant had a headache every day and used three 
medications.  In two entries in October 1995, it was noted he 
used pain medication, required sleep for three to four hours 
to manage a headache, and consulted a physician once each 
month for headaches.  In November 1995, it was noted the 
appellant had headaches more often that lasted three to four 
hours.  In further journal entries from July to September 
1996, the appellant's spouse reported the appellant had 
increased agitation during headaches, that he consulted a 
physician twice a month for headaches that occurred each day, 
and that he had repeated headaches that required medication 
and sleep.  In all, there were 48 entries over the course of 
July to September 1996.  

The key criterion from Diagnostic Code 8100 is "prostrating 
attacks".  Private clinical records in from September 1995 
to August 1997 indicate the appellant had consistent 
complaints of headaches for which he was prescribed 
medications.  The diagnoses included chronic headaches, which 
at times were described as severe.  A May 1996 clinical 
record noted headaches usually two to three times per day.  
An October 1996 clinical record reported a headache for the 
previous two days.  In a July 1997 note, a physician noted 
the appellant had headaches and would need to be seen 
frequently over the next year.  While the medical evidence 
indicates the presence of the appellant's complaints of 
headaches each day, and sometimes on multiple occasions on 
the same day, these records do not indicate prostrating 
attacks.  Therefore, an evaluation in excess of 10 percent is 
not supported using the criteria of Diagnostic Code 8100.  



B.  Increased Evaluation for 
Headaches from August 25, 1997, to July 31, 2000

The RO justified the increase to 30 percent disabling on the 
criteria of Diagnostic Code 8100 for migraine, which is set 
forth above, which again appears to have been employed as an 
analogous criteria.  The RO concluded that private medical 
records showed the frequency of headaches to support a 30 
percent evaluation, even while the headaches did not have 
prostrating characteristics.  

The evidence of record pertinent to this period included 
private clinical records from March 1998 to April 2000 
discussing the monthly treatment of the appellant's 
headaches.  Overall, these records showed the appellant 
consistently complained of headaches and was diagnosed with 
chronic headaches.  In April 1998, it was further noted he 
was doing well on medication.  In November 1998, it was noted 
the headaches were "off and on."  In January 2000, it was 
noted that the headaches had worsened over the previous six 
months.  In April 2000, it was noted the headaches occurred 
every day.  In addition, a VA MRI of the skull in January 
2000 revealed no evidence of foreign object in the orbits or 
brain.  The impression was a normal screening examination.  

This evidence indicates the severity of the headache 
disability is about the same as that prior to August 1997.  
While the RO viewed this evidence as representing an increase 
in the severity of the headache disability to the 30 percent 
level, the Board cannot conclude that the headaches are so 
very frequent as to be completely prostrating and indicative 
of prolonged attacks that cause severe economic 
inadaptability that would support a 50 percent evaluation 
under Diagnostic Code 8100.  Therefore, an evaluation in 
excess of 30 percent is not warranted.  

C.  Restoration of a 30 Percent Evaluation, Effective August 
1, 2000

Effective August 1, 2000, the RO reduced the evaluation of 
the service-connected headache disability from 30 percent to 
10 percent disabling.  In doing so, it abandoned use of 
Diagnostic Code 8100 for migraine and instead applied the 
criteria of Diagnostic Code 8045 for brain disease due to 
trauma.  In the February 2000 rating decision proposing the 
reduction and in the May 2000 rating decision effectuating 
the reduction, the RO explained that Diagnostic Code 8100 for 
migraine did not properly correspond to the appellant's 
disability, which is manifested by headaches as a residual of 
a head injury.  Thus, it applied the criteria of Diagnostic 
Code 8045 for brain disease due to trauma, which it concluded 
more accurately described the appellant's disability.  

Where VA considers the reduction in the evaluation of a 
service-connected disability warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments, it must prepare a rating proposing the 
reduction or discontinuance that sets forth all material 
facts and reasons for the action.  The beneficiary (in this 
case, the appellant) will be notified of the contemplated 
action at the latest address of record and furnished detailed 
reasons for the action, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued.  38 U.S.C.A. § 5112(b)(6) (West 2002); 
38 C.F.R. § 3.105(e) (2004).  

In this case, the RO sent the appellant a letter in February 
2000 informing him of a rating action earlier that month 
proposing reduction of the evaluation from 30 percent 
disabling to 10 percent disabling.  By this letter, the RO 
properly notified the appellant of the proposed reduction and 
afforded him opportunity to submit evidence and argument.  
Thus, the RO afforded the appellant the appropriate due 
process.  

A claim for "restoration" may require consideration of 
38 C.F.R. § 3.344 (2004), which provides that a 
"stabilized" rating (a rating in effect for five years or 
more) may not be reduced on the basis of only one 
examination, unless all the evidence of record clearly shows 
that a sustained improvement has occurred.  Additionally, 
section 3.344 provides that a rating will not be reduced 
based upon an examination that is ". . . less full and 
complete than those on which payments were authorized or 
continued . . . ."  Although the evidence may show that some 
improvement has occurred, the rating agency must consider ". 
. . whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life."  38 C.F.R. § 3.344(a), (b) (2004).  

These provisions of 38 C.F.R. § 3.344 apply only to ratings 
that have continued for five years or more; the provisions do 
not apply to reductions of disabilities that have not become 
"stabilized".  The 30 percent rating assigned had been in 
effect for less than five years (from August 25, 1997, to 
July 31, 2000).  Therefore, the provisions of 38 C.F.R. 
§ 3.344 pertaining to the stabilization of disability ratings 
are not for application in this case.  

While there is no requirement in this case that VA show 
"material improvement" in the disability prior to a 
reduction (as would be required if 38 C.F.R. § 3.344 were 
applicable, Smith v. Brown, 5 Vet. App. 335, 338-39 (1993)), 
certain regulations "[i]mpose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based 
upon review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  
A rating reduction case, even when 38 C.F.R. § 3.344 is not 
for application, requires ascertaining whether '"there has 
been an actual change in the condition, for better or worse, 
and not merely a difference in the thoroughness of the 
examination or in use of descriptive terms."'  Brown, 5 Vet. 
App. at 420-21 (quoting 38 C.F.R. § 4.13, and citing 38 
C.F.R. §§ 4.1, 4.2, 4.10).  See 38 C.F.R. § 4.1 (VA's 
Schedule for Rating Disabilities is primarily a guide 
requiring accurate and fully descriptive medical examinations 
emphasizing the limitation of activity imposed by the 
disabling condition.  Over a period of many years, a 
disability claim may require reratings in accordance with 
changes in the law, medical knowledge, and the claimant's 
condition, thus making it essential that the disability be 
viewed in relation to its history); 38 C.F.R. § 4.2 
(different examiners, at different times, will not describe 
the same disability in the same language and that features of 
the disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described); 38 C.F.R. § 4.10 (the 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment).  See also 38 C.F.R. 3.344(c) 
(authorizing reduction of a rating in effect for less than 
five years on the basis of examination disclosing 
improvement).  Any rating reduction must be based on the 
actual improvement in a disability, and also improvement in 
the appellant's ability to function under the ordinary 
conditions of life and work.  Brown, at 421.  

In this case, the history of the disability indicates that 
the appellant's headache disorder has never been 
characterized by migraine-type headaches.  Instead, the 
history of the disability is that the headaches are related 
to an accident during a period of active duty for training.  
Thus, the origin of the headaches is a brain injury due to 
trauma.  As the RO explained in its May 2000 rating decision 
effectuating the reduction, the criteria of Diagnostic Code 
8045 more accurately corresponds to the subjective nature of 
the appellant's headaches.  More specifically, the criteria 
of prostrating attacks set forth by Diagnostic Code 8100 does 
not match the subjective nature of the appellant's 
complaints.  Supporting this assessment, the evidence of 
record in the years immediately before the reduction showed 
private clinical records from March 1998 to April 2000 
discussing the appellant's monthly complaints of headaches 
and his use of medication, while the January 2000 VA MRI of 
the skull was normal.  

These purely subjective complaints with minimal medical 
treatment are recognized as symptomatic of brain trauma, and 
properly are rated 10 percent disabling and no more under 
Diagnostic Code 9304.  Ratings in excess of 10 percent for 
brain disease due to trauma are not assignable in the absence 
of a diagnosis of multi-infarct dementia associated with 
brain trauma.  38 C.F.R. § 4.124a, Diagnostic Codes 8045, 
9304 (2004).  The evidence of record does not reveal such a 
diagnosis.  Thus, for the reasons expressed above, the Board 
finds that the appellant is not entitled to restoration of 
the previously assigned 30 percent disability rating for his 
service-connected headaches.  

In granting the Joint Motion for Remand by its January 2005 
Order, the Court directed the Board to address whether the 
reduction in the evaluation from 30 percent disabling to 10 
percent disabling (1) was proper; (2) was due to improvement, 
a change in diagnosis, or a concession of error in the 
initial rating; and (3) why the Board made the reduction 
effective September 19, 1997.  With respect to the first 
point, the discussion above addresses why the reduction was 
proper.  As for the second point, the 30 percent evaluation 
had been in effect less than five years.  Because the 
reduction thereby fell outside the parameters of section 
3.344, the requirement of showing material improvement is not 
applicable.  As evident from the above discussion, the Board 
finds the reduction proper because the criteria for rating 
headaches as a symptom of brain disease due to trauma more 
accurately reflects the nature of the appellant's disability, 
given its history and current manifestations.  In so 
concluding, the Board rejects the use of the criteria for 
evaluating migraine headaches as a properly analogous rating 
for the appellant's disability, which is not manifested by 
migraine-type headaches and is more closely associated with 
headaches due to brain trauma.  Thus, it is clear that the 
reduction is not based on a change in diagnosis, but on an 
adjudicatory decision about the proper diagnostic code.  
Although the RO, in its February 2000 rating decision 
proposing the reduction, justified its recharacterization of 
the disability by reference to "clear and unmistakable 
error" in using the diagnostic code for migraine rather than 
brain disease due to trauma, there is no specific need for a 
finding of prior error in the choice of a previous diagnostic 
code.  Rather, the change in diagnostic code, and the 
resulting reduction, are permitted by 38 C.F.R. § 3.105(e) 
which requires only that the reduction "is considered 
warranted" and that certain procedural steps be taken (as 
discussed above).  As for the third point, the Board's July 
2004 statement that the reduction was effective September 19, 
1997, was a clerical error which had no effect and has now 
been vacated.  

The Court's Order and the Joint Motion for Remand also 
directed the Board to address the medical evidence and 
procedural history of the case, and to explain the choice of 
diagnostic criteria and "any inconsistencies that result 
when the Board cites a code different from that used by VA at 
other times in the history of the adjudication of the 
claim."  The analysis above explains why the Board concludes 
(as the RO did) that the criteria of Diagnostic Codes 8045 
and 9304 more accurately reflect the nature of the 
appellant's specific disability - headaches as a result of a 
head injury - and why the criteria of Diagnostic Code 8100 
for migraine are inappropriate.  Obviously, the reduction 
based on this change to a more appropriate diagnostic code 
results in a lesser evaluation, which might be termed an 
"inconsistency".  The procedural rules by which this 
reduction was effected, see 38 C.F.R. § 3.105(e), provided 
the appellant with appropriate due process considerations to 
address this inconsistency.  As the applicability of section 
3.344 (intended to stabilize ratings) is limited to ratings 
in effect for five or more years, the adjudicatory scheme 
contemplates the inconsistency resulting in this case.  


D.  Increased Evaluation for Headaches from August 1, 2000

VA examination on August 14, 2000, indicated a history of 
headaches since the service-connected head injury.  The 
appellant reported he had experienced headaches since then on 
the side of his head that had increased in frequency since 
his last examination in 1992.  He explained that the 
headaches were more throbbing and pressure headaches 
bilaterally all over his head.  Sometimes associated with 
photophobia and phengophobia, and recently with nausea.  His 
headache medication was recently increased to daily doses.  
It was noted the headaches lasted 30 to 60 minutes.  He 
denied diplopia, dysarthria, loss of vision, sinus problems, 
fever, chills, or chest pain, and denied any signs or 
symptoms of depression or unilateral weakness, numbness, or 
tingling.  He denied loss of bowel or bladder or any changes 
in his gait.  It was noted the appellant reported his 
headaches interfered with his daily activities because he 
could not tolerate much excitement or noise, as they 
exacerbate his headaches.  If the appellant did not take his 
medication, he claimed they lasted long and grew more severe 
over time.  Neurological examination was essentially normal.  
The impression was posttraumatic headaches, with subjective 
worsening of headaches and taking of narcotic medication to 
relieve the pain.  Though the examiner scheduled the 
appellant for a CT scan of the head, the examination report 
indicates that he did not report for the CT scan.  

Under the criteria of Diagnostic Code 9304-8045, purely 
subjective complaints such as headaches warrant no more than 
the currently assigned 10 percent evaluation.  Purely 
neurologic disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code.  38 C.F.R. § 4.124a (2004).  In 
this case, the RO has assigned the hyphenated code 9304-8045, 
for dementia due to head trauma, in which Diagnostic Code 
9304 refers to the General Rating Formula for mental 
disorders.  However, purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  See 38 C.F.R. § 4.130 
(2001).  

The VA examination in August 2000 discussed above does not 
reveal any indication of multi-infarct dementia associated 
with brain trauma, nor do the private clinical records from 
September 2000 to December 2003 that showed subjective 
complaints of headaches.  In light of the evidence of record 
and based on this analysis, it is the determination of the 
Board that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for headaches resulting 
from a service-connected head injury.  

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decisions concerning the 
effective date to be assigned were made before November 9, 
2000, the date the VCAA was enacted.  However, the Board 
finds any defect with respect to the VCAA notice requirement 
in this case to be harmless error for the reasons specified 
below.

This case arose from the appellant's disagreement with the 
rating and reduction of evaluations assigned by the RO in 
1996, 1998, and 2000 rating decisions.  The RO informed the 
appellant of the criteria for increased evaluations and for 
evaluating the propriety of any reduction in an October 1996 
statement of the case and in July 1998, November 2002, and 
November 2003 supplemental statements of the case, which 
notified the appellant of the facts considered, the 
applicable law, and the analysis employed in evaluating the 
claims.  These documents listed the evidence considered, the 
legal criteria for evaluating the claims, and the analysis of 
the facts as applied to those criteria, thereby again 
informing the appellant of the information and evidence 
necessary to substantiate the claims.  The appellant was also 
informed of information and evidence needed to substantiate 
the claims by letters from the RO in November 1996, September 
1997, June 1999, November and December 2002, May 2003, and 
May 2004.  After the Court vacated the Board's July 2004 
decision, VA provided the appellant with a January 2005 
letter to his attorney that listed the information or 
evidence he could supply and the assistance VA could provide 
him if necessary.  In April 2005, the appellant's attorney 
responded by asking the Board to comply with the Court's 
Order.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claim, or 
of VA's or the appellant's responsibilities with respect to 
the evidence, is required.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified the sources of his treatment for 
headaches and records from these sources are associated with 
the claims file.  The appellant has been informed of the 
information and evidence not of record that is necessary to 
substantiate the claims, of the information and evidence he 
was expected to provide, of the information and evidence that 
VA would seek to obtain, and of the need to provide any 
information and evidence in his possession pertinent to the 
claims.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA' s or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio, 16 Vet. App. 
at 187.  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
evidence of record includes the service medical records, VA 
and private treatment records, VA examinations, and documents 
received on multiple occasions from the appellant and his 
representative.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  It 
appears that all evidence identified by the appellant 
relative to the claims have been obtained and associated with 
the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

An evaluation in excess of 10 percent for headaches as a 
residual of a head injury prior to August 25, 1997, is 
denied.  

An evaluation in excess of 30 percent for headaches as a 
residual of a head injury from August 25, 1997, to July 31, 
2000, is denied.  

Restoration of a 30 percent rating for the service-connected 
headaches effective August 1, 2000, is denied.  

An evaluation in excess of 10 percent for headaches as a 
residual of a head injury from August 1, 2000, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


